ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g) and Rule 1:20-11 recommending that DAVID J. PERCELY of NETCONG, who was admitted to the bar of this State in 1985, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that DAVID J. PERCELY is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID J. PERCELY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that DAVID J. PERCELY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.